Title: To Thomas Jefferson from Arthur S. Brockenbrough, 1 April 1826
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas

Dear Sir,April 1. 1826.The above statement shows the situation of Funds of the University of Virginia to the 31st March 1826 without breaking in upon the Annuity or borrowing we can’t possibly get on with the buildings and other expences would it not be practicable to borrow $25,000 by pledging, about $3000 of the annuity to pay the interest and the gradual redemption of the Principal? By the fall if the Buildings can be carried  on we shall be able to render a more correct state of our finances than we have ever been able to do in consequence of the unfinished situation of our buildings and consequently unsettled accounts, the foregoing is respectfully submitted by sir your most Obt SevtsA. S Brockenbrough P. UVaA Statement of the Funds of the University of Va on the 31 March 18261826March 31Balance with Bursars hands 656.5242459Salaries of 7 Prof: a 150010.500Annuity for 182615.000 do 8 mo1.00011.170Amt debts to the University of Va including all the rents of this year}2.48512Librarian salary $150.Balance of subscriptions pr Thomas rept 30 Sept 25}4.306.13Seet: to the Faculty 50200Recd to this time513.003.89353Annual ordinary expences of the Establishmt3.500duties reclaim from Congress3.00000Debt to the Library Fund8.19374deficient32218debt to Individuals1.76156do to Perry for Land due next year 3,630.57$2515530$25.15530